Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an e-mail with Karen Potter on 3/25/2022.

The application has been amended as follows: 
In claim 27, the language “replication incompetent” was added immediately before the word “retroviral”.  
 
In claim 28, the language “replication incompetent” was added immediately before the word “retroviral”.  

In claim 29, the language “replication incompetent” was added immediately before the word “retroviral”.  

Claims 1, 15, and 20 were replaced as follows: 
1. A method comprising: 
 a) carrying out reverse transcriptase quantitative PCR (RT-qPCR) on RNA from a test sample using one or more oligonucleotide primers and a hydrolysis probe specific for a sequence of a viral RNA to determine a cycle threshold (Ct) value of the viral RNA in the test sample, wherein the test sample is a biological sample comprising a plurality of cells that have been transduced with a replication incompetent retroviral vector, wherein the replication incompetent retroviral vector comprises a heterologous nucleic acid encoding a heterologous protein, wherein:
 
the Ct value inversely correlates with the amount or concentration of the viral RNA in the biological sample;
 
the amount or concentration of the viral RNA in the biological sample indicates a presence or absence of, or risk of, a replication competent retrovirus in the biological sample; 
 
the method excludes a step of amplification of potentially present replication competent retrovirus by cell culture in cells different from the transduced cells of the biological sample; and
 
the viral RNA is required for, or encodes a gene product or specifically identifiable portion thereof that is required for, replication competency of a replication competent retrovirus, wherein the viral RNA is from the env, gag, pol, or rev genes.
 
 
 15.  A method comprising:   
a) carrying out reverse transcriptase quantitative PCR (RT-qPCR) RNA from a test sample using one or more oligonucleotide primers and a hydrolysis probe specific for a sequence of a viral RNA to determine a cycle threshold (Ct) value of the viral RNA in the test sample, wherein:
 
the test sample is a biological sample comprising a plurality of cells that have been transduced with a replication incompetent retroviral vector, wherein the replication incompetent retroviral vector comprises a heterologous nucleic acid encoding a heterologous protein; and 
 
the Ct value inversely correlates with the amount or concentration of the first viral RNA in the biological sample; 
 
b) carrying out RT-qPCR on RNA from the test sample using one or more oligonucleotide primers and a hydrolysis probe specific for a sequence of a second viral RNA to determine a Ct value of the second viral RNA in the test sample, wherein the Ct value inversely correlates with the amount or concentration of the second viral RNA in the biological sample; 
 
wherein: 
the amount or concentration of the first viral RNA or the second viral RNA, or the amount or concentration of both the first and the second viral RNA, in the biological sample indicates a presence or absence of, or risk of, a replication competent retrovirus in the biological sample; 
 
the method excludes a step of amplification of potentially present replication competent retrovirus by cell culture in cells different from the transduced cells of the biological sample; and
 
 
the first viral RNA, the second viral RNA, or both the first and the second viral RNA, is required for, or encodes a gene product or specifically identifiable portion thereof that is required for, replication competency of a replication competent retrovirus, wherein the first viral RNA and second viral RNA is from the env, gag, pol, or rev genes.
 
 
20.  A method comprising:
a) carrying out reverse transcriptase quantitative PCR (RT-qPCR) on RNA from a test sample using one or more oligonucleotide primers and a hydrolysis probe specific for a sequence of a first viral RNA to determine a cycle threshold (Ct) value of the first viral RNA in the test sample, wherein:
 
the test sample is a biological sample comprising a plurality of cells that have been transduced with a replication incompetent retroviral vector, wherein the replication incompetent retroviral vector comprises a heterologous nucleic acid encoding a heterologous protein; 
 
 the Ct value inversely correlates with the amount or concentration of the first viral RNA in the biological sample; and
 
the first viral RNA is from a first viral gene that is an env gene, and 
 
b) carrying out RT-qPCR on RNA from the test sample using one or more oligonucleotide primers and a hydrolysis probe specific for a sequence of a second viral RNA to determine a Ct value of the second viral RNA in the test sample, wherein: 
the Ct value inversely correlates with the amount or concentration of the second viral RNA in the biological sample; and 
 
the second viral RNA is from a gag, pol, or rev gene, 
 
wherein: 
 
the amount or concentration of the first viral RNA or the second viral RNA, or the amount or concentration of both the first and the second viral RNA, in the biological sample  indicates a presence or absence of, or risk of, a replication competent retrovirus in the biological sample; 
 
the method excludes a step of amplification of potentially present replication competent retrovirus by cell culture in cells different from the transduced cells of the biological sample; and 
 
the first viral RNA, the second viral RNA, or both the first and the second viral RNA, is required for, or encodes a gene product or specifically identifiable portion thereof that is required for, replication competency of a replication competent retrovirus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634